107 F.3d 30
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Larry D. HUNTER, Petitioner,v.DEPARTMENT OF THE AIR FORCE, Respondent.
No. 96-3344.
United States Court of Appeals, Federal Circuit.
Dec. 13, 1996.

DOAF [VACATING, 101 F.3d 714].
RECONSIDERATION GRANTED.
Before CLEVENGER, Circuit Judge.
ON MOTION
ORDER
CLEVENGER, Circuit Judge.


1
Larry D. Hunter moves for reconsideration of the court's November 7, 1996 order dismissing his petition for review.  The Department of the Air Force opposes.


2
Briefly, the court dismissed Hunter's petition for review for failure to file a brief.  Hunter argues that because he never received a copy of the certified list, his failure to file a brief should be excused.  The Air Force states that the Merit Systems Protection Board served the certified list on August 15, 1996.  However, because it appears that Hunter never received the certified list the Board sent to him, the petition will be reinstated.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The motion for reconsideration is granted.  The court's November 7, 1996 dismissal order is vacated and the mandate is recalled.


5
(2) Hunter's brief is due within 30 days.